DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on August 10, 2021.  This action is made final.
Claims 1, 4-6, 9, 13, 14, and 16-18 are amended.  Claim 21 is a new claim.  Claims 1-10 and 12-21 are pending for examination.  Claims 1, 9, and 16 are independent claims are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ermann et al., U.S. Patent 9,262,407 B1 (issued Feb. 16, 2016) (hereinafter “Ermann”) in view of Sukehiro et al., U.S. Patent Application 2004/0205671 A1 (published Oct. 14, 2004) (hereinafter “Sukehiro”); Bak, Nathan Victor, U.S. Patent 7,752,501 B2 (issued Jul. 6, 2010) (hereinafter “Bak”); and Bartley et al., U.S. Patent Application 2016/0170963 A1 (published Jun. 16, 2016) (hereinafter “Bartley”).
Regarding Claim 1, Ermann teaches a method for interface layout interference detection (see, e.g., Ermann, Abstract and col. 3, lines 18-27, describing a method for optimizing a multi-language user interface layout across languages and indicating embodiments comprising testing for errors), comprising: 
Evaluating, by at least one computing device, a markup file to identify a plurality of text nodes in the markup file (see, e.g., id., col. 5, line 52, – col. 6, line 20, describing exemplary embodiments of a method to provide for optimization of a multi-language user interface layout and describing application to any integrated development environment that uses markup layout syntax that contains format or style data embedded with the resources text such as CSS, HTML, and XML; col. 3, lines 22-27, and col. 5, lines 55-58, indicating identification of strings [representing text nodes] within a markup document; and col. 7, lines 27-34 and 46-49, col. 8, lines 40-52, and Fig. 2, describing and illustrating a flowchart of steps to optimize a multi-language user interface layout, the steps including selecting layout pages to be evaluated, selecting target languages, and performing actions on strings of text of a layout page [indicating evaluating a layout page to identify strings]);
Translating, by the at least one computing device, the plurality of text nodes to determine a plurality of translated text nodes (see, e.g., id., col. 8, lines 40-52, and Fig. 2, describing and illustrating the flowchart of steps including performing a pseudo-translation of the selected user interface layout pages to expand the text of the first language for each of the specified target languages ;
Inserting, by the at least one computing device, a first inserted pseudo character at a front end of a translated text node among the plurality of translated text nodes and a second inserted pseudo character at a back end of the translated text node (see, e.g., id., col. 11, lines 9-38, and Fig. 3, describing and illustrating an example of optimization of a multi-language user interface layout in which a first language user interface layout page is pseudo-translated into a target language such as German, describing expanding first language text by an expansion factor, describing and illustrating display of the pseudo-translated user interface layout page, and illustrating insertion of characters in pseudo-translated text strings including brackets at the beginning and end of text strings.  Note that inserted brackets can be viewed as inserted pseudo characters at least in the sense that they are inserted as part of a pseudo translation or in the sense that they do not represent actual text intended for final display); 
Identifying, by the at least one computing device, a position of a first interface element associated with the translated text node in an interface layout defined by the markup file (see, e.g., id., col. 11, lines 25-38, and Fig. 3, describing a program developer specifying layout requirement for a completed layout to possess such as specifying that a button possess a minimum width and describing and illustrating the pseudo-translated user interface layout page expanding the first language text of a display button by an expansion factor such 
Searching for the first inserted pseudo character and the second inserted pseudo character in the interface layout (see, e.g., Ermann, col. 11, lines 9-61, and Fig. 3, describing and illustrating insertion of characters in pseudo-translated text strings including opening and closing brackets, describing and illustrating identification of the pseudo-translated user interface layout page displaying a button improperly due to only partial display of a pseudo-translated text string, illustrating characters including a final bracket that are missing or truncated in the partial display of the pseudo-translated text string, and describing and illustrating applying a merge algorithm so a modified pseudo-translated user interface layout page and a modified form of the button conform to specified layout requirements such that the button displays properly to include the missing or truncated characters; and col. 6, lines 6-8, col. 8, lines 11 and 12, col. 9, lines 37-47, and Claims 6 and 12, indicating various embodiments comprising automatically resolving or preventing instances of text or character truncation.  Such arrangements indicate some form of automatic evaluation of truncated or missing text or characters, such automatic evaluation representing some form of search); and
Determining, by the at least one computing device, that the first interface element interferes with a second interface element in the interface layout based on an indication that at least one of the first inserted pseudo character or the second inserted pseudo character in the translated text node is obscured by the second interface element (see, e.g., id., col. 11, lines 28-38, and Fig. 3, describing and illustrating expanding the first language text of the display button by an expansion factor such that it is identified that the pseudo-translated user interface layout page displays the display button improperly according to the specified layout requirements and a merge algorithm is applied so a modified pseudo-translated user interface layout page and a modified display button may conform to the specified layout requirements and illustrating an error display in which the pseudo-translated text of the display button including the final bracket is truncated [representing an arrangement in which a first interface element interferes with a second interface element based on an obscured character at least in the sense of a button width or other displayed content interfering with by obscuring a pseudo-translated text label]).
However, although identifying text elements of a layout page in markup format comprises parsing in some form, Ermann does not explicitly describe parsing the markup file to identify the plurality of text nodes in the markup file, and although performing pseudo-translation as described can be viewed as machine translation at least in the sense that it is performed automatically by a machine, Ermann does not describe machine translation in the form of translation to another language.  Ermann is also silent regarding identifying at least one inline markup tag in the markup file and regarding inserting, by the at least one computing device, the at least one inline markup tag within a translated text node among the plurality of translated text nodes based on a string matching search algorithm.
Sukehiro teaches a method (see, e.g., Sukehiro, Abstract and paras. 210-221, describing a natural-language processing system such as a machine-translation system that employs a tree structure and indicating related operation methods) comprising: parsing, by at least one computing device, a markup file to identify a plurality of text nodes and at least one inline markup tag in the markup file (see, e.g., id., paras. 85 and 91, describing a server having an HTML parser and describing translation of a webpage comprising a translation processor sending a page to a machine translation system through an HTML parser that uses HTML tag information and the like to extract the text of the retrieved webpage, furnish the text, stripped of HTML tags and other non-text information, to the machine translation system; paras. 78, 294, and 310, describing implementation on documents including embedded HTML tags specifying layout, text size, fonts, and so on, and providing links to other documents [representing inline markup tags]; and para. 305, indicating tags placed with variations in distance to each other); and machine translating, by the at least one computing device, the plurality of text nodes to determine a plurality of translated text nodes (see, e.g., id., para. 91, describing the HTML parser furnishing the extracted text of the retrieved webpage to the machine translation system, which provides a translation result, and para. 297 and 299, describing the sever as having a text converter linked to the translation unit that converts the analyzed document to a mixed hypertext document that allows display of source text corresponding to specified translated text through embedded tags of the mixed hypertext document [indicating a plurality of translated text nodes]); and inserting, by the at least one computing device, the at least one inline markup tag within a translated text node among the plurality of translated text nodes based on a string matching search algorithm (see, e.g., id., para. 91, describing furnishing the text, stripped of HTML tags and other non-text information, to the machine translation system and then restoring the HTML tags and other non-text information to the translation result; paras. 122 and 132 and Fig. 4, describing and illustrating a flowchart of a process of machine translation of a webpage in which the HTML parser extracts the text to be translated from the webpage, the translation engine uses selected dictionaries to translate the text, and the HTML parser restores non-text information such as HTML tags to the translation result, converting the translation result to a hypertext document; and para. 328, describing a layout of the source hypertext document as completely preserved in the resulting hypertext document when the translated text is displayed.  Such arrangements comprise or render obvious inserting inline markup tags based on a string matching search algorithm at least in the sense that the process of restoring tags [including font and size tags] to a translated text result involves locating appropriate positions of tags in text [representing a string or strings] by means of an algorithm).
Ermann and Sukehiro are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for translating text associated with markup files.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Ermann and Sukehiro and implement a method for interface layout interference detection in which a markup file is parsed to identify a plurality of text nodes and at least one inline markup tag in the markup file, in which the plurality of text nodes are machine translated to determine a plurality of translated text nodes, and in which the at least one inline see, e.g., Sukehiro, paras. 1-7, 17-21, and 78-80; and in view of the value of parsing, machine translation, and markup languages well known in the art).  
However, although automated analysis and resolution of instances of text or character truncation would involve identifying corresponding inserted characters in some form, Ermann as modified by Sukehiro does not explicitly describe identifying at least one of the first inserted pseudo character or the second inserted pseudo character in the translated text node from the searching and in response to identifying at least one of the first inserted pseudo character or the second inserted pseudo character in the translated text node determining an interference.
Bak teaches a method (see, e.g., Bak, Abstract, describing a machine implemented technique for performing dynamic globalization verification testing in a software user interface) comprising: inserting, by at least one computing device, a first inserted pseudo character at a front end of a translated text node among a plurality of translated text nodes and a second inserted pseudo character at a back end of the translated text node (see, e.g., id., col. 1, lines 55-66, describing a known technique of pseudo translation in which original text is appended or prepended with additional placeholder characters, such as tildes, and the entire string is bracketed to signify that it has been pseudo translated); searching for the first inserted pseudo character and the second inserted pseudo character in the interface layout; identifying at least one of the first inserted pseudo character or the second inserted pseudo character in the translated text node from the searching; and in response to identifying at least one of the first inserted pseudo character or the second inserted pseudo character in the translated text node determining an interference (see, e.g., id., col. 5, lines 29-34; col. 6, line 66, – col. 7, line 33; col. 8, lines 10-16; and Fig. 2, describing and illustrating globalization and verification testing performed by a dynamic testing system including a test case executor that performs various tests on an identified user interface control that has been pseudo translated, the tests including a test to verify that control text is pseudo translated such as by comparing control text to a regular expression that searches for elements like opening and closing brackets and tildes and a test to verify that pseudo translated control text is not concatenated such as by verifying that all text is contained within the pseudo translated string bookends such as opening and closing brackets, and describing logging any detected defects.  Under the tests described, determining existence of a defect comprises identifying at least one inserted pseudo character such as a bracket in relationship to other expected text features).
Bak is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for evaluating translated text and with teachings directed toward pseudo translation.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Ermann, Sukehiro, and Bak and implement a method for interface layout interference detection in which at least one of a first inserted pseudo character or a second inserted pseudo character is identified in a translated text node from a searching and in response to identifying at least one of the first inserted pseudo character or the second inserted 
However, although sides of a button truncating a button label might be viewed as a width or the sides of the button overlapping the label, Ermann as modified by Sukehiro and Bak appears to be silent regarding determining that the first interface element interferes with the second interface element based on an overlap with the second interface element.  And although Ermann suggests automatic evaluation of pseudo-translated text within a pseudo-translated user interface layout page that represents searching for expected characters in some form as discussed above, Ermann as modified by Sukehiro does not appear to explicitly teach determining that the first interface element interferes with the second interface element from the searching.
Bartley teaches a method for interface layout interference detection (e.g., Bartley, Abstract and para. 4, describing a method for automated validation of the appearance of a graphical user interface) comprising: searching for characters in an interface layout (see, e.g., id., paras. 19 and 20, describing testing to ensure that GUIs are rendered properly as well as are easy to read and manipulate by a user, describing automating the validation of the appearance of GUIs, and describing validation steps comprising generating comparison metadata defining how a particular GUI should appear, capturing images of an application under test during a GUI testing run, using image and optical character recognition algorithms to convert the images into runtime metadata, and comparing the runtime metadata to the comparison metadata to detect ; and determining, by at least one computing device, that a first interface element interferes with a second interface element in the interface layout based on an indication that at least one character in a translated text node is obscured by an overlap with the second interface element from the searching (see, e.g., id., para. 31 and Figs. 2 and 3, describing and illustrating an arrangement in relationship to a screenshot of a GUI rendered in English by a program function according to a particular browser and a screenshot of the GUI rendered in German by the program function according to the same browser and describing the program function that generates comparison metadata for use in evaluating; paras. 32 and 33, describing the program function utilizing image segmentation and optical character recognition to capture, identify, and separate a GUI image into various widgets and retrieve displayed text of different types such as label and text box, describing the program function rendering the GUI in a test environment such as using the German language within the browser and generating runtime metadata, describing the program function comparing the generated comparison metadata to the generated runtime 
Bartley is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for evaluating layout information and with teachings directed toward character evaluation in the context of translated text.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Ermann, Sukehiro, Bak, and Bartley and implement a method for interface layout interference detection in which a first inserted pseudo character and a second inserted pseudo character are searched for in an interface layout and in which it is determined that that a first interface element interferes with a second interface element based on an indication that at least one of the first inserted pseudo character or the second inserted pseudo character in a translated text node is obscured by an overlap with the second element from the searching in order to automatically evaluate issues in the rendering of textual information in a user interface layout (see, e.g., Bartley, paras. 1 and 2; and in view of the value of automated validation well known in the art).
Regarding Claim 2, Ermann as modified by Sukehiro, Bak, and Bartley teaches the method according to Claim 1, further comprising processing, by the at least one computing device, the markup file with the plurality of translated text nodes using a headless browser to render the interface layout defined by the markup file see, e.g., Ermann, Abstract; col. 1, lines 33-41; col. 5, line 64, – col. 6, line 11; col. 8, lines 40-56; col. 8, line 66 – col. 9, line 16; and Fig. 2, describing performing a pseudo-translation of selected user interface layout pages to expand the text of the first language for each of the specified target languages and describing automatically modifying, such as in real time, the at least one pseudo-translated user interface page through application of a merge algorithm according to the at least one specified layout requirement to correct layout issues; col. 3, lines 28-6, and col. 6, lines 21-31, contrasting manual, iterative pseudo-translation and verification with automatic optimization and describing advantages of fixing layout issues automatically; and col. 4, lines 49-53, col. 6, lines 38-42, and col. 7, lines 1-19, indicating embodiments comprising remote-server-based implementation of a layout optimization program accessed from an IDE at a client.  Such arrangements as described indicate headless browser processing of a user interface page at least in that portions of the described algorithm for automated evaluation and correction may be performed in remote embodiments using browser functionality separate from a user interface).
Regarding Claim 3, Ermann as modified by Sukehiro, Bak, and Bartley teaches the method according to Claim 2, wherein: searching for the first inserted pseudo character and the second inserted pseudo character in the interface layout comprises searching using optical character recognition (see, e.g., Bartley, paras. 20 and 32, describing capturing images of an application under test during a GUI testing run and using image and optical character recognition algorithms to convert the images into runtime metadata.  One of ordinary skill in the art would have been motivated to implement searching using optical character recognition under the same rationale as 
Regarding Claim 4, Ermann as modified by Sukehiro, Bak, and Bartley teaches the method according to Claim 1, further comprising, before the machine translating, identifying, by the at least one computing device, a plurality of inline markup tags among the plurality of text nodes to delineate a plurality of text sub-units in the plurality of text nodes (see, e.g., Sukehiro, see, e.g., id., para. 91, describing translation of the webpage comprising the translation processor sending a page to a machine translation system through an HTML parser that uses HTML tag information and the like to extract the text of the retrieved webpage, furnish the text, stripped of HTML tags and other non-text information, to the machine translation system, and then restores the HTML tags and other non-text information to the translation result; paras. 78, 294, and 310, describing implementation on documents including embedded HTML tags specifying layout, text size, fonts, and so on, and providing links to other documents [representing inline markup tags]; and para. 305, indicating tags placed with variations in distance to each other.  In view of the hierarchical nature of HTML well known in the art, such an arrangement comprises identifying text nodes and text sub-units in relationship to inline markup tags at least in the sense that text is extracted, stripped of HTML tags and other non-text information, and provided to the machine translation system for translation and then HTML tags [representing hierarchical elements] and other non-text information are restored.  One of ordinary skill in the art would have been motivated to implement identification of a plurality of inline markup tags under the same rationale as provide in the discussion of see, e.g., id., para. 78-81]).
Regarding Claim 5, Ermann as modified by Sukehiro, Bak, and Bartley teaches the method according to Claim 4, wherein the machine translating comprises machine translating, by the at least one computing device, the plurality of text nodes and the plurality of text sub-units to determine the plurality of translated text nodes and a plurality of translated text sub-units (see, e.g., Sukehiro, see, e.g., id., para. 91, describing the translation processor sending a page to a machine translation system through an HTML parser by furnishing text, stripped of HTML tags and other non-text information, to the machine translation system to yield translation results.  One of ordinary skill in the art would have been motivated to implement translation of sub-units under the same rationale as provide in the discussion of Claim 1 above and further in order to implement translation using established web technologies [see, e.g., id., para. 78-81]).
Regarding Claim 6, Ermann as modified by Sukehiro, Bak, and Bartley teaches the method according to Claim 5, further comprising, after the machine translating, identifying, by the at least one computing device, the plurality of translated text subunits among the plurality of translated text nodes based on the string matching search algorithm (see, e.g., Sukehiro, see, e.g., id., para. 91, describing the furnishing the text, stripped of HTML tags and other non-text information, to the machine translation system and then restoring the HTML tags and other non-text information to the translation result; paras. 122 and 132 and Fig. 4, describing and illustrating the machine translation process including extracting the text to be translated see, e.g., id., para. 78-81]).
Regarding Claim 8, Ermann as modified by Sukehiro, Bak, and Bartley teaches the method according to Claim 1, further comprising generating, by the at least one computing device, a layout report that identifies interference between the first interface element and the second interface element in the interface layout (see, e.g., Ermann, see, e.g., id., col. 10, lines 21-48, describing embodiments in which the merge algorithm is unable to apply specified layout requirements to pseudo-translated user interface layout pages properly such that a developer is prompted to examine the pseudo-translated pages and describing embodiments in which, when a specified layout requirement is not able to be automatically applied, the developer is prompted with a number of editing options to select from to assist in applying the specified layout requirements such as in selecting among which rules will be applied based on recommendations.  Such arrangements can be viewed as comprising providing a report indicating formatting issues in some form; and see, e.g., Bartley, 
Regarding Claim 9, Ermann as modified by Sukehiro, Bak, and Bartley teaches a non-transitory computer-readable medium corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.  
Regarding Claim 10, Ermann as modified by Sukehiro, Bak, and Bartley teaches a non-transitory computer-readable medium corresponding to the method of Claim 8.  The same rationale of rejection provided above is applicable.
Regarding Claim 12, Ermann as modified by Sukehiro, Bak, and Bartley teaches non-transitory computer-readable media corresponding to the methods of Claims 2 and 3.  The same rationales of rejection provided above are applicable.  
Regarding Claim 13, Ermann as modified by Sukehiro, Bak, and Bartley teaches a non-transitory computer-readable medium corresponding to the methods of Claims 4 and 5.  The same rationales of rejection provided above are applicable.
Regarding Claim 14, Ermann as modified by Sukehiro, Bak, and Bartley teaches a non-transitory computer-readable medium corresponding to the method of Claim 6.  In view of the discussion of Claim 13, the same rationale of rejection provided above is applicable.
Regarding Claim 15, Ermann as modified by Sukehiro, Bak, and Bartley teaches the non-transitory computer-readable medium of Claim 12.  In view of the discussion of Claim 14, the same rationale of rejection provided above are applicable.
Regarding Claim 16, Ermann as modified by Sukehiro, Bak, and Bartley teaches a system corresponding to the methods of Claims 1 and 2.  The same rationales of rejection provided above are applicable.  
Regarding Claim 17, Ermann as modified by Sukehiro, Bak, and Bartley teaches a system corresponding to the methods of Claims 4 and 5.  In view of the discussion of Claim 16, the same rationales of rejection provided above are applicable.
Regarding Claim 18, Ermann as modified by Sukehiro, Bak, and Bartley teaches a system corresponding to the method of Claim 6.  In view of the discussion of Claim 16, the same rationale of rejection provided above is applicable.
Regarding Claim 20, Ermann as modified by Sukehiro, Bak, and Bartley teaches a system corresponding to the method of Claim 8.  In view of the discussion of Claim 16, the same rationale of rejection provided above is applicable.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ermann in view of Sukehiro, Bak, and Bartley and in further view of Melnyk et al., U.S. Patent Application 2008/0139191 A1 (published Jun. 12, 2008) (hereinafter “Melnyk”).
Regarding Claim 7, Ermann as modified by Sukehiro, Bak, and Bartley teaches the method according to Claim 1 as discussed above and further teaches the method further comprising associating, by the at least one computing device, a unique identifier with a text node among the plurality of text nodes (see, e.g., Ermann, col. 
However, although rendering of layout elements requires association of elements with position coordinates in some form, Ermann as modified by Sukehiro, Bak, and Bartley appears to be silent regarding associating the identifier to determine at least one position coordinate associated with the text node in the interface layout.
Melnyk teaches a method (see, e.g., Melnyk, Abstract, describing an optimization server configured to method steps) comprising: associating, by at least one computing device, a unique identifier with a text node among a plurality of text nodes to determine at least one position coordinate associated with the text node in the interface layout (see, e.g., id., paras. 42 and 46 and Fig. 5, describing a methods for processing request data and processing response data comprising receiving request data from a mobile device, receiving response data from a content server, adapting the response data, and transmitting the adapted response data to the mobile device; paras. 35 and 36, describing representing HTML document data in the form of a Document Object Model [DOM] tree; and para. 89, describing a method 
Melnyk is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for evaluating layout information and with teachings directed toward markup language documents.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Ermann, Sukehiro, Bak, Bartley, and Melnyk and implement a method for interface layout interference detection in which a unique identifier is associated with a text node among a plurality of text nodes to determine at least one position coordinate associated with the text node in an interface layout in order to provide layout management and reformatting functionality using established methods allowing automated access and control (see, e.g., Melnyk, paras. 1-3; and in view of the value of identifier-indexed location information well known in the art).  
Regarding Claim 19, Ermann as modified by Sukehiro, Bak, and Bartley and as further modified by Melnyk teaches a system corresponding to the method of Claim 7.  In view of the discussion of Claim 16, the same rationale of rejection provided above is applicable.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ermann in view of Sukehiro, Bak, and Bartley and in further view of Hodson, James Alexander, U.S. Patent Application 2013/0173247 A1 (published Jul. 4, 2013) (hereinafter “Hodson”).
Ermann as modified by Sukehiro, Bak, and Bartley teaches the method according to Claim 1 as discussed above and further teaches the method wherein the string matching search algorithm comprises processing to return a start position of a match between words in the translated text node and the translated text sub-unit (see, e.g., Sukehiro, see, e.g., id., para. 91, describing the furnishing the text, stripped of HTML tags and other non-text information, to the machine translation system and then restoring the HTML tags and other non-text information to the translation result; paras. 122 and 132 and Fig. 4, describing and illustrating the machine translation process including extracting the text to be translated from the webpage and restoring non-text information such as HTML tags to the translation result, converting the translation result to a hypertext document; and para. 328, describing a layout of the source hypertext document as completely preserved in the resulting hypertext document when the translated text is displayed.  Such arrangements comprise or render obvious inserting inline markup tags based on a string matching search algorithm as noted above.  Such arrangements further comprise or render obvious returning a start position of a match at least in the sense that the process of restoring tags [such as font and size tags] to a translated text result involves locating appropriate positions for restoration or insertion of tags in text, which represents determining or returning a start position of a match relative to an initial or opening tag.  One of ordinary skill in the art would have been motivated to implement processing for return of a start position of a match between words in a translated text node and a translated text sub-unit under the same rationale as provide in the discussion of Claim 1 above and further see, e.g., id., para. 78-81]).
However, Ermann as modified by Sukehiro, Bak, and Bartley appears to be silent regarding calculating a distance between words in the translated text node and words in a translated text sub-unit.
Hodson teaches a method (e.g., Hodson, Abstract, describing methods for automatically translating text between natural languages) wherein a string matching search algorithm comprises calculating a distance between words in a translated text node and words in a text sub-unit (see, e.g., id., para. 68, describing embodiments in which a scoring technique is used to select candidate translations that correspond to entered text, describing reducing a search space of candidates by identifying entries that match a minimum set of essential criteria, and describing embodiments in which a simple weighted feature edit-distance representing a number of permutations that a candidate must go through in order to be transformed into the input text is used to determine similarity).
Hodson is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for automatic translation of text.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Ermann, Sukehiro, Bak, Bartley, and Hodson and implement a method for interface layout interference detection in which a string matching search algorithm comprises calculating a distance between words in a translated text node and words in a translated text sub-unit to return a start position of a match between words in the translated text node and the translated text sub-unit in order to improve translation see, e.g., Hodson, paras. 3, 4, and 68; and in view of the value of identifier-indexed location information well known in the art).  

Response to Arguments
Applicant’s arguments filed August 10, 2021, have been fully considered but are largely moot in view of the new grounds of rejection.  To the extent the arguments still apply, they are not persuasive.  Applicant’s argues on pages 11 and 12 of the Amendment (pages 2 and 3 of the Remarks) that Ermann in view of Sukehiro, Bak, and Bartley fails to teach or suggest “inserting ... the at least one inline markup tag within a translated text node ... based on a string matching search algorithm,” arguing that Sukehiro does not teach or suggest inline markup tags, inserting an inline markup tag within a translated text node, or inserting an inline markup tag based on a string matching search algorithm as recited in representative Claim 1.  As noted above, Sukehiro teaches translation of documents including embedded HTML tags specifying layout, text size, and fonts and providing links (see, e.g., Sukehiro, paras. 78, 294, and 310) and teaches methods comprising furnishing text stripped of HTML tags and other non-text information to a machine translation system and then restoring the HTML tags and other non-text information to the translation result (see, e.g., id.
Regarding added Claim 21, note that amended limitations regarding calculating a distance between words in a translated text node and words in a translated text sub-unit are rendered obvious over the teachings of newly added reference Hodson as discussed above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Travieso et al., U.S. Patent Application 2004/0167784 A1 (published Aug. 26, 2004), teaching a method of translating website content comprising fuzzy matching; and Jan et al., U.S. Patent Application 2014/0095143 A1 (published Apr. 3, 2014), teaching a method in which an edit distance is calculated in relationship to machine-translated text.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Conrad Pack/
Examiner, Art Unit 2174
11/6/2021



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174